     Case 1:03-md-01570-GBD-SN Document 6977 Filed 07/23/21 Page 1 of 2




                                          July 23, 2021

Via ECF

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

       Re:     In re Terrorist Attacks on September 11, 2001, 03-md-1570 (GBD) (SN)

Dear Judge Netburn:

         As directed by the Court’s order by memorandum endorsement of June 24, 2021, ECF
No. 6881, I write on behalf of Defendant Kingdom of Saudi Arabia (“Saudi Arabia”) to bring the
Court up to date on the status of the parties’ efforts to propose redactions in accordance with the
Court’s November 24, 2020 order, ECF No. 6541. The Plaintiffs’ Executive Committees
(“Plaintiffs”), the Federal Bureau of Investigation (“FBI”), and Defendant Dallah Avco all join
in this letter.

        On July 12, 2021, Plaintiffs, Saudi Arabia, and the FBI met and conferred concerning
Saudi Arabia’s and the FBI’s proposed redactions to the deposition transcripts for Khalil Al
Khalil and Osman Kaldirim. The parties were unable to reach agreement on the proposed
redactions. Plaintiffs indicated that they intended to make a proposal that would concern the
treatment of the transcript redactions and other redactions more generally, and that they would
likely seek relief from the Court on these issues. Saudi Arabia, Dallah Avco, and the FBI will
review and respond to Plaintiffs’ proposal.

        On July 22, 2021, Saudi Arabia circulated to the parties proposed redactions for the
sealed filings leading up to the Court’s July 20, August 11, and October 2, 2020 orders. With
those circulations, Saudi Arabia has now completed review of the filings leading up to all of the
orders identified in the Court’s November 24, 2020 order. Saudi Arabia will next review the
docket to compile a list of other documents that still require redaction review.

        The FBI has completed its review of the filings associated with the Court’s January 7,
April 27, and May 7, 2020 orders. On July 22, 2021, the FBI proposed additional redactions to
certain filings within this set pursuant to the FBI Protective Order.
      Case 1:03-md-01570-GBD-SN Document 6977 Filed 07/23/21 Page 2 of 2




The Honorable Sarah Netburn
July 23, 2021
Page 2

       Counsel for all parties will continue to work to move this process forward. Subject to the
Court’s approval, we propose to submit another joint status letter on or before August 23, 2021.

                                                    Respectfully submitted,

                                                    /s/ Michael K. Kellogg

                                                    Michael K. Kellogg
                                                    Counsel for the Kingdom of Saudi Arabia

cc:   All MDL Counsel of Record (via ECF)
